Title: Alexander Hamilton, Thomas Cooper, and David A. Ogden to Thomas FitzSimons, Herman LeRoy, William Tilghman and Matthew Pearce, 17 November 1800
From: Hamilton, Alexander,Cooper, Thomas,Ogden, David A.
To: FitzSimons, Thomas,LeRoy, Herman,Tilghman, William,Pearce, Matthew



Newyork November 17. 1800
Gentln.

As we have not been favored with an Answer to our Letter of 17. October last, we have Reason to conclude that you do not propose cooperating with us on the subject of that Letter.
Under this Impression we beg leave to state, that we shall not make a final Decision on this Business till Monday the 24. Inst. If you will appoint an Agent to meet us on Saturday the 22. Int. we shall be happy to confer with him; if not, we shall proceed on the Monday following to execute the trust reposed in us according to the best of our Judgments.
We are Gentln. your Obed. hum. servs.

A HamiltonThomas CooperDavid A Ogden

Thomas Fitzsimons



Herman LeRoy
}



William Tilghman
Esqrs


& M. Pearce


